                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Cornelius Rodriguez Morant, #1499,                 C/A No. 3:19-cv-2930-JFA-SVH

                                     Plaintiff,

    v.
                                                                    ORDER
     Ronald L. Dodson, Jr., Bryan Keith
     Griffin, Vanessa Moyer, and James C.
     Campbell,

                                 Defendants.


         The pro se plaintiff, Cornelius Morant (“Plaintiff”), brought this action pursuant to

42 U.S.C. § 1983 against Sumter County Sheriff’s Officer Ronald L. Dodson, Jr.

(“Officer”), Sumter County Magistrate Bryan Keith Griffin (“Magistrate”), bond agent

Vanessa Moyer (“Bond Agent”), and Sumter County Clerk of Court James C. Campbell

(“Clerk”) (collectively “Defendants”), alleging violations of his civil and constitutional

rights. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e)

(D.S.C.), the case was referred to the Magistrate Judge for initial review.

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the complaint



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
without prejudice and without issuance and service of process. (ECF No. 11). The Report

sets forth, in detail, the relevant facts and standards of law on this matter, and this Court

incorporates those facts and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on November 18, 2019. (ECF No. 11). The Magistrate Judge required Plaintiff to

file objections by December 2, 2019. Id. However, Plaintiff failed to file any objections or

otherwise respond. In the absence of specific objections to the Report of the Magistrate

Judge, this Court is not required to give any explanation for adopting the recommendation.

See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Therefore, the Report is incorporated

herein by reference. (ECF No. 11). Consequently, Plaintiff’s complaint (ECF No. 1) is

dismissed without prejudice and without issuance and service of process.

IT IS SO ORDERED.



December 9, 2019                                          Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge




                                              2
